Citation Nr: 0304758	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  97-09 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
status post resection of colon polyps secondary to the 
service-connected amebic dysentery. 

2.  Entitlement to a compensable disability rating for amebic 
dysentery.  

3.  Entitlement to an effective date prior to February 29, 
1996, for assignment of a 10 percent evaluation for the 
residuals of a left eye injury with decreased vision due to 
staphyloma, stromal scar and amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in January 1999.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required:  there must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203 (2002).

At a hearing held before the Board in September 1998, the 
veteran offered testimony regarding whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a left eye disorder.  This matter 
was referred to the RO for clarification and any necessary 
action.  The claims of entitlement to a compensable 
disability rating for amebic dysentery and entitlement to 
service connection for the status post resection of colon 
polyps secondary to the service-connected amebic dysentery 
was remanded to the RO for additional development.  

In October 2000, the RO found clear and unmistakable error 
(CUE) in a rating decision dated October 1946 which had 
denied service connection for defective vision as the 
evidence of record clearly noted the presence of defective 
vision in the left eye in service.  The veteran was awarded a 
noncompensable evaluation from January 7, 1946, and a 10 
percent evaluation from February 29, 1996.  

In December 2000, the veteran filed a notice of disagreement 
regarding the decision to grant him a 10 percent disability 
rating for his left eye condition effective February 29, 
1996.  The veteran contends that this disability evaluation 
should be effective on January 7, 1946.  A statement of the 
case regarding this claim was issued by the RO in January 
2001 and the veteran filed a timely substantive appeal that 
month.  Based on the veteran's notice of disagreement, the 
issue before the Board at this time is whether he is entitled 
to a 10 percent evaluation for his service-connected eye 
disorder prior to February 29, 1996.  The issue of 
entitlement to assignment of a rating in excess of 10 percent 
has not been appealed.


FINDINGS OF FACT

1.  Any residuals of the resection of colon polyps are not 
causally related to the veteran's military service. 

2.  Any residuals of the resection of colon polyps are not 
due to, nor were they aggravated by, the veteran's service-
connected amebic dysentery.

3.  The residuals of the service-connected amebic dysentery 
include chronic diarrhea.  

4.  In January 1947, the veteran's left eye disorder could be 
corrected with prescription glasses; no other optical 
disorder was manifested at that time or for many years 
thereafter. 

5.  On February 29, 1996, the veteran's corrected visual 
acuity in the left eye was reported to be 20/70; this 
condition could not be totally corrected with the use of 
prescription glasses.  

6.  Visual acuity in the left eye that could not be corrected 
by prescription glasses is not indicated prior to February 
29, 1996.  


CONCLUSIONS OF LAW

1.  Residuals of a resection of colon polyps were not 
incurred in or aggravated by the veteran's active duty 
service, nor are they proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002). 

2.  The criteria for entitlement to a 10 percent evaluation 
(but no higher) for the residuals of amebic dysentery have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Codes 5321, 5323 (2002).  

3.  The criteria for assignment of a 10 percent rating prior 
to February 29, 1996, for the residuals of a left eye injury 
with decreased vision due to staphyloma, stromal scar and 
amblyopia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.75, 4.84a, Diagnostic Code 6063-
6079 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance of the 
provisions set forth in the new law and regulation.  The 
record in this case includes VA examination reports, 
outpatient treatment records, and private medical records.  
In January 1999, the Board remanded this case to the RO in 
order to obtain medical records cited by the veteran.  
Specifically, medical records relating to the veteran's 
amebic dysentery or gastrointestinal symptomatology from the 
West Side VA Medical Center in Chicago, Illinois, from 
September 1996 through the present and medical treatment 
records pertaining to the veteran from January 1947 located 
at the Hines VAMC in Hines, Illinois.  The RO underwent an 
extensive effort to obtain these records, with little result.  
In February 1999, the VAMC in Hines reported that there were 
no records of veteran at this facility until 1987.  Extensive 
communication between the RO and the VAMCs did obtain some 
recent medical records.  Further, the RO, following the 
remand of this case in 1999, obtained a VA examination.  As 
the record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

The search for pertinent medical records regarding the 
veteran's case goes back several years.  For example, in 
January 1989 the RO attempted to collect records cited by the 
veteran.  A reply from the Reymar Clinic, dated January 1989, 
stated that they were unable to locate any records regarding 
the veteran's treatment.  Such extensive efforts by the RO 
over an extensive period of time to obtain pertinent medical 
records, with very limited results, supports the conclusion 
that no further duty to assist the veteran in the development 
of his case is warranted. 

The RO, in a detailed correspondence dated July 2000, 
attempted to obtain additional medical records, with limited 
success.  Recent outpatient treatment records were obtained.  
Significantly, following a supplemental statement of the case 
issued in July 2002, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal that could be obtained by the VA.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims. 

In a June 2001 letter, the supplemental statement of the case 
issued in July 2002, the statements of the case issued in 
January 2001 and March 1997, at the hearing held before the 
Board in September 1998, and at a hearing held before the RO 
in June 1997, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board's remand of January 1999 was explicit regarding what 
evidence the VA would attempt to obtain.  Furthermore, the 
veteran has been notified of the laws and regulations that 
set forth the criteria for entitlement to service connection, 
an increased evaluation of the service-connected disorder, 
and entitlement to an earlier effective date for the award of 
the compensable evaluation for the left eye disorder.  

The discussions in the rating decisions, statements of the 
case, supplemental statements of the case, and the Board's 
remand have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

II.  Entitlement to Service Connection for the Residuals of a
Status Post Resection of Colon Polyps

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that this condition is the result of his 
service-connected amebic dysentery.  Disabilities that are 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 and compensation is payable for that degree 
of aggravation for a nonservice-connected disability caused 
by service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

On VA examination in August 1996, the examiner cited the 
veteran's contention that his colon polyps were caused by an 
episode of dysentery of undetermined etiology in 1942.  After 
physical examination of the veteran, which included the 
veteran's complaints of vague lower abdominal tenderness, the 
examiner stated, in pertinent part:

I do not believe that one can reasonably 
attribute the colon polyps to the vague 
history of dysentery described above in 
1942, nor do I believe that a case could 
be made on the basis of this history of 
residual amebic dysentery.  

At the hearing before the Board, when asked when the veteran 
received treatment for this condition, he responded that he 
received treatment for this disorder right after the war at 
the VAMC in Hines, Illinois.  As noted above, efforts to 
obtain these medical records have been totally unsuccessful.  
The Hines VAMC has reported that the veteran was treated 
decades after his discharge from active service.  The veteran 
testified that he actually had surgery on his colon regarding 
the polyps in 1983.  No additional surgical procedures have 
been performed.  

In order to fulfill the duty to assist under the VCAA, the RO 
had the veteran evaluated in order to determine the etiology 
of this disorder.  On VA examination in May 2002, the veteran 
was diagnosed with colonic polyps.  Based on his examination, 
the examiner stated, in pertinent part:

In my opinion, the colonic polyps are 
unrelated to the amebiasis and are not 
due to worsened or aggravated by his 
amebiasis [sic].

Based on the medical evidence, including both the service 
medical records and post service medical records, the Board 
must find that the preponderance of the evidence clearly 
supports the denial of this claim.  Medical records do not 
indicate the existence of this disorder until several decades 
after the veteran's discharge from active service.  Further, 
the veteran has failed to supply any medical evidence in 
support of his contention that this disorder is related 
either to his military service or his service-connected 
dysentery.  The Board also has two medical opinions that it 
believes it must give great probative weight.  

With regard to the veteran's contention that his polyps are 
the result of either his service or his service-connected 
dysentery, as a layperson, he may be competent to report 
symptoms; however, he is not competent to relate a current 
disorder either to his military service in World War II or to 
a service-connected disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Simply stated, the veteran is not 
competent to associate his current disorder with either his 
military service, his service-connected disorder, or (as 
contended) to his contention that he was poisoned during his 
military service more than 50 years ago and that somehow this 
poisoning has caused this disorder.  No competent medical 
evidence supports the claim and medical evidence in the form 
of the most recent VA examination provides negative evidence 
against the veteran's contention.  Accordingly, this claim 
must be denied. 

III.  Increased Evaluation for Amebic Dysentery

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes (DC).  See 38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  38 
U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-
57 (1990).

The veteran's amebic dysentery has been evaluated under DC 
7321, for amebiasis. Under DC 7321, a 10 percent evaluation 
is warranted for mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, chronic 
constipation interrupted by diarrhea. A noncompensable 
evaluation is assigned when the condition is asymptomatic.  
In addition, amoebiasis with or without liver abscess is 
parallel in symptomatology with ulcerative colitis and should 
also be rated on the scale provided for the latter.  Under DC 
7323, a 10 percent evaluation is warranted for moderate 
ulcerative colitis with infrequent exacerbations and a 30 
percent evaluation is warranted for moderately severe 
ulcerative colitis with frequent exacerbations.  38 C.F.R. § 
4.114, DC 7323.

The veteran contends that he suffers from extensive 
difficulties associated with this disorder.  On a scale of 1 
to 10, he rated his amebic dysentery problem as about an 8 or 
9.  Extensive difficulties with diarrhea were noted.  A 
review of outpatient treatment records indicates treatment 
for diarrhea.  Abdominal cramps, nausea, gaseous distention, 
or chronic constipation is not noted. 

On VA examination in May 2002, there was subjective mild-to-
moderate tenderness reported in the periumbilical area and 
epigastrium radiating onward towards the flanks.  The veteran 
appeared to be well nourished and in no distress.  Medication 
used to treat the veteran's diarrhea was reported.  He 
reports three to four bowel movements per day on an average.  
Abdominal cramping was also reported.  The final diagnosis 
indicated amebic dysentery in the past "by history."  

In this case, there is little evidence of any current 
symptomatology related to amebic dysentery, which appears to 
have resolved shortly after the veteran's release from 
service.  However, the Board does have medical evidence 
indicating diarrhea and the veteran's subjective complaints.  
Whether these difficulties are associated with the service-
connected or nonservice-connected disorders is not entirely 
clear.  Based on the medical evidence of record and a review 
of the veteran's testimony, the Board finds that the evidence 
is an approximate balance regarding this issue, warranting a 
favorable decision.  The Board finds that a 10 percent 
evaluation for the veteran's condition is warranted under 
Diagnostic Code 7321 due to a history of diarrhea and 
abdominal cramps.  This is the highest possible evaluation 
under Diagnostic Code 7321.  

The Board has considered whether the veteran is entitled to a 
higher evaluation than 10 percent.  However, the objective 
medical evidence does not support such a determination.  A 30 
percent evaluation under Diagnostic Code 7323 would require 
severe ulcerative colitis that is moderately severe and with 
frequent exacerbations.  The veteran does not have colitis.  
There is no evidence of malnutrition and the medical evidence 
of record does not indicate a condition that will warrant a 
higher evaluation than 10 percent.  Objective evaluation of 
the veteran's medical condition does not clearly indicate 
that the veteran's disorders can be reasonably associated 
with a dysentery condition the veteran sustained during World 
War II.  The most recent VA examination reported a "history" 
of dysentery, indicating that this condition may not even 
exist at this time.  In any event, the Board finds no basis 
to award the veteran a disability evaluation higher than 10 
percent for this condition.  The objective medical evidence, 
including outpatient treatment reports and the VA examination 
obtained by the RO in light of the VCAA, will not support 
such a determination.  Accordingly, an evaluation in excess 
of 10 percent is not warranted. 

IV.  Entitlement to an Earlier Effective Date for the Award 
of a 10 Percent Evaluation for Left Eye Disability

As noted above, as the RO has granted the claim of CUE in the 
rating decision of October 1946.  Service connection was 
established for left eye disability with a noncompensable 
rating effective from January 7, 1946, and a 10 percent 
rating effective from February 29, 1996. The veteran contends 
that the 10 percent rating for left eye disability should be 
effective from January 7, 1946.  

There is no diagnostic code in the VA Schedule for Rating 
Disabilities (either now or in 1946) that specifically 
pertains to staphyloma or a stromal scar and amblyopia.  
Thus, the condition must be rated by analogy to a closely 
related disease or injury. 38 C.F.R. § 4.20.  The condition 
is currently evaluated at 38 C.F.R. § 4.84a, DC 6079 due to 
impairment of central visual acuity.  Based on the veteran's 
contentions regarding loss of visual acuity, the Board finds 
this to be the most appropriate code to evaluate the 
veteran's condition.

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Code 6079 as a result of vision in one eye 
of 20/100 and in the other eye of 20/40.  It is important for 
the veteran to understand that visual acuity is rated based 
on the best distance vision obtainable after correction by 
glasses.  38 C.F.R. § 4.75 (emphasis added).  When vision in 
both eyes is 20/40 or better, visual acuity is rated as 
noncompensable under these DCs.

The medical evidence prior to February 29, 1996, indicated 
that the veteran had corrected vision of 20/20 in both eyes.  
As a result, the RO awarded the veteran a noncompensable 
evaluation during this period of time.  Service medical 
records indicate that the left eye condition was corrected 
with the use of prescription glasses.  Such a finding does 
not support the contention that he warrants a compensable 
evaluation for this disorder following his discharge from 
service in World War II.  

In a February 29, 1996 outpatient treatment report, the 
veteran's vision in his left eye was indicated to be not 
completely corrected by his glasses.  The veteran himself 
stated that he believed his vision was "less since last 
exam."  In this situation, the veteran himself is indicating 
that he believed his condition had worsened at about this 
time.  Importantly, medical records prior to February 1996 do 
not indicate a left eye disorder that was not correctable 
with glasses.  As a result, the veteran is not entitled to a 
compensable evaluation for this disorder prior to this date. 

The Board has reviewed the law and regulations regarding the 
evaluation of eye disorders from January 1946 to the present.  
These prior regulations do not provide a basis to award the 
veteran a compensable evaluation for the veteran's left eye 
vision in a situation such as this where prescription glasses 
were able to correct his vision.  The veteran himself has 
supplied no medical evidence in support of his contention.  
His conditions regarding why he believes he should receive a 
compensable evaluation for this disorder prior to the date 
cited by the RO are not clear.  Such facts do not support the 
veteran's case.  In sum, the Board is unable to find a basis 
for assigning an effective date prior to February 29, 1996, 
for the 10 percent rating.

The weight of the credible evidence demonstrates that the 
veteran's left eye disorder was correctable through use of 
prescription glasses until February 29, 1996.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to a 10 percent rating for service-connected 
amebic dysentery is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for postoperative colon 
polyps is not warranted.  Entitlement to an effective date 
for to February 29, 1996, for a 10 percent rating for 
service-connected residuals of an eye injury with decreased 
vision due to staphyloma, stromal scar and amblyopia is not 
warranted.  To this extent, the appeal is denied.  


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
\Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

